ORDER
This case came before the Supreme Court pursuant to an order directing both parties to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case the defendant husband has appealed from a decision pending entry of final judgment in divorce proceedings in the Family Court.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of the court that cause has not been shown.
While the defendant asserts that the Family Court judge was arbitrary and capricious in his orders regarding the equitable distribution of the marital assets, our review of the record leads us to conclude otherwise. The trial judge separated the marital from the non-marital assets, evaluated those assets, and in distributing them considered all of the factors set forth in § 15-5-16.1 and the related case law.
For these reasons, the defendant’s appeal is denied and dismissed, the order appealed from is affirmed, and the papers of the case are remanded to the Family Court for further proceedings.